OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on February 8, 1971. On December 16, 1994, he was convicted in Boone Superior Court in Lebanon, Indiana of dealing in *130cocaine, in violation of Indiana Code § 35-48-4-1, a class B felony, and other crimes. He was sentenced to a 10-year term of imprisonment, with four years of the sentence to be suspended. Respondent resigned from the bar of the State of Indiana and his name was stricken from the roll of attorneys by order entered April 6, 1995. Respondent failed to report his felony conviction to this Court within 30 days, as required by Judiciary Law § 90 (4) (c).
On March 13, 2002, the Grievance Committee filed a statement reporting respondent’s conviction and setting forth the position that, if committed in New York, respondent’s conduct would constitute criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [1]), a class B felony. Respondent filed an affidavit in response, stating that he waives his right to appear before this Court, he understands that he has been convicted of an offense that would constitute a felony in New York and he consents to the entry of an order of disbarment.
Inasmuch as respondent has been convicted of an offense that, if committed in New York, would be classified as a felony, he is disbarred by operation of law (see Judiciary Law § 90 [4] [a], [e]; Matter of Delany, 87 NY2d 508, 512; Matter of Johnston, 75 NY2d 403, 405).
Pigott, Jr., P.J., Wisner, Hurlbutt, Gorski and Lawton, JJ., concur.
Order of disbarment entered.